        CASE 0:20-mj-00668-TNL Document 4 Filed 09/03/20 Page 1 of 1
                                                                            2020R00270



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                        Criminal No. 20-mj-668 TNL

UNITED STATES OF AMERICA,

                    Plaintiff,
       v.                                        FILED UNDER SEAL
                                                 PURSUANT TO ORDER
MICHEAL ROBERT SOLOMAN,and
BENJAMIN RYAN TEETER,                            MOTION TO SEAL

                    Defendants.

      The United States of America, by its attorneys, Erica H. MacDonald, United
States Attorney for the District of Minnesota, and Andrew R. Winter, Assistant
United States Attorney, respectfully submits this motion to file the Complaint and
accompanying Affidavit of Special Agent Thomas E. Wilberg under seal.
      The United States seeks to seal the Complaint and affidavit because the
defendants Micheal Robert Soloman and Benjamin Ryan Teeter are not yet in federal
custody and the FBI is continuing to investigate active leads concerning the
defendants’ ties to others. Accordingly, clear and convincing reasons to seal the
affidavit exist because the premature disclosure of this investigation will jeopardize
the FBI’s efforts to pursue active leads in this investigation and the ongoing
investigation.


Dated: September 3, 2020               Respectfully submitted,

                                       ERICA H. MACDONALD
                                       United States Attorney

                                       s/Andrew R. Winter

                                       BY:    ANDREW R. WINTER
                                              Assistant U.S. Attorney
